Title: From Alexander Hamilton to Timothy Taylor, 29 April 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York Phila. April 20. 1799
            New York April 29. 1799
          
          I have heretofore informed you that money and Cloathing for your Regiment would be forwarded to Messrs Phelps and Sanford of New Haven.
          Jedediah Huntington Esq of New London has been instructed by the Secretary of War to take arrangements by Contract or otherwise for supplying the Troops as they shall be raised with Provisions and Quarter Master’s Stores. You will inform him of the several subdistricts within which provision is to be made, specifying the different rendezvouses; and you will concert with him whatever is requisite towards the speedy and effectual prosecution of the business of recruiting.
          With great consideration I am Sir Your Obed St
          
            A Hamilton
          
          Lt. Col Taylor Danbury
        